                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                   Criminal No. 20-161 (CCC)

                                             FIRST ORDER FOR POST-
                  v.                       INDICTMENT CONTINUANCE


THOMAS BORDERS


      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Emma Spiro, Assistant U.S. Attorney, appearing), and defendant

Thomas Borders (Wanda Akin, Esq., appearing), for an order granting a

continuance of proceedings in the above-captioned matter from the date upon

which this Order is signed through and including May 31, 2020; and the

defendant being aware that he has the right to have this matter brought to trial

within 70 days of the date of his appearance before a judicial officer of this

court pursuant to 18 U.S.C. § 3161(c)(1); and the defendant having consented

to such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.    The grant of a reasonable continuance will allow the United States

and the Defendant to engage in plea negotiations. A resolution by way of a plea

would render a trial unnecessary;

      2.    The failure to grant a continuance would deny counsel for the
defendant and counsel for the Government the reasonable time necessary to

effectively prepare for motion practice and/or trial, taking into account the

exercise of due diligence;

      3.    The defendant has consented to the aforementioned continuance;

      4.    The grant of a continuance will likely conserve judicial resources;

and

      5.    As a result of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7)(A)

and (h)(7)(B)(iv), the ends of justice served by the granting of this continuance

outweigh the best interests of the public and the defendant in a speedy trial.

      IT IS, therefore, on this ______
                                 20th day of February, 2020,

      ORDERED that this action be, and hereby is, continued until

May 31, 2020; and it is further

      ORDERED that the period from the date of this order through

May 31, 2020, be and it hereby is excluded in computing time

under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.



                                      __________________________________
                                      HONORABLE CLAIRE C. CECCHI
                                      United States District Judge

Consented to as to form and entry:


____________________________________
EMMA SPIRO
Assistant U.S. Attorney

____________________________________
WANDA AKIN, ESQ.
Counsel for the Defendant
